UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 00-4357

ANTONIO LAMONT LIGHTFOOT,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Peter J. Messitte, District Judge.
(CR-99-409-ALL)

Submitted: February 28, 2001

Decided: March 28, 2001

Before KING and GREGORY, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert C. Stacy, II, HUNTON & WILLIAMS, McLean, Virginia, for
Appellant. Lynne A. Battaglia, United States Attorney, Ronald J. Ten-
pas, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Antonio Lamont Lightfoot appeals his convictions of bank robbery
in violation of 18 U.S.C.A. § 2113 (West 2000) and brandishing a
firearm during and in relation to a crime of violence in violation of
18 U.S.C.A. § 924(c) (West 2000).

Lightfoot was arrested moments after the conclusion of a vehicle
pursuit that began with the report of the robbery of the Branch Bank
and Trust located in Camp Springs, Maryland, on September 14,
1999. During the pursuit, an individual subsequently identified as
Lightfoot was observed as the passenger in the getaway vehicle. After
the vehicle crashed, the driver was quickly apprehended, but the pas-
senger fled. Shortly thereafter, however, Lightfoot was discovered in
a yard that was located within two blocks of the crash site but over
fifteen miles from his home. After Lightfoot's apprehension, police
discovered a bag containing the missing money and a sweatshirt simi-
lar to that worn by the robber in a tree in the yard in which Lightfoot
had been found. Lightfoot was convicted after a jury trial.

On appeal, Lightfoot contends that the district court erred in admit-
ting evidence of his prior bank robbery convictions under Federal
Rule of Evidence 404(b); that the court erred in admitting the expert
testimony of an FBI agent concerning the comparison of bank surveil-
lance photographs and physical evidence seized; and that the court
erred in denying his motion for a judgment of acquittal that was based
on the sufficiency of the evidence. Finding no error, we affirm.

Evidence was admitted at trial in the form of a stipulation that
Lightfoot had been convicted of armed bank robbery in 1985 and
1990, and that these crimes were committed using a handgun. Evi-
dence of other crimes is not admissible to prove bad character or
criminal propensity. Fed. R. Evid. 404(b). Such evidence is admissi-

                   2
ble, however, to prove "motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident." Id.; see
United States v. Queen, 132 F.3d 991, 994-95 (4th Cir. 1997). We
review a district court's determination of the admissibility of evidence
under Rule 404(b) for abuse of discretion, applying a four-factor anal-
ysis. Id. at 995, 997. A district court will not be found to have abused
its discretion unless its decision to admit evidence under Rule 404(b)
was arbitrary or irrational. See United States v. Haney, 914 F.2d 602,
607 (4th Cir. 1990) (upholding admission of evidence of similar prior
bank robberies). Limiting jury instructions explaining the purpose for
admitting evidence of prior acts and advance notice of the intent to
introduce prior act evidence provide additional protection to defen-
dants. See Queen, 132 F.3d at 997. Evidentiary rulings are also sub-
ject to review for harmless error under Federal Rule of Criminal
Procedure 52, and will be found harmless if the reviewing court can
conclude "without stripping the erroneous action from the whole, that
the judgment was not substantially swayed by the error." United
States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997) (quoting United
States v. Heater, 63 F.3d 311, 325 (4th Cir. 1995)).

Our review of the record in this case convinces us that the trial
court did not abuse its discretion in admitting the stipulation of Light-
foot's prior convictions as relevant to the issues of identity and intent.
Furthermore, even if the court erred, the error was harmless in light
of the strong circumstantial evidence of Lightfoot's guilt.

The district court also admitted, over Lightfoot's objection, expert
testimony by an FBI agent on the comparison of articles seized from
the getaway vehicle and the yard near Lightfoot's arrest with video
images of articles worn or used by the robber from the bank video
surveillance system. Lightfoot argues that the agent's testimony was
not helpful to the jury because it did not involve observations that a
lay person was incapable of making, and therefore the testimony was
erroneously admitted. We review a district court's decision to admit
expert testimony for an abuse of discretion. See Kumho Tire Co. v.
Carmichael, 526 U.S. 137, 152 (1999). Before allowing expert testi-
mony, the district court must determine that the testimony is both reli-
able, or scientifically valid; and relevant, that it will assist the trier of
fact in understanding or determining a fact in issue in the case. See
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592-93

                   3
(1993). Here, we conclude that the district court, after conducting
extensive voir dire of the witness, properly admitted his testimony.

At the close of the Government's case, Lightfoot moved for judg-
ment of acquittal, contending that the evidence was insufficient to
establish his guilt of either count of the indictment. On appeal, he
alleges that the denial of this motion was error. A jury's verdict must
be upheld on appeal if there is substantial evidence in the record to
support it. See Glasser v. United States, 315 U.S. 60, 80 (1942). In
determining whether the evidence in the record is substantial, we
view the evidence in the light most favorable to the government, and
consider whether there is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant's guilt beyond a reasonable doubt. United States v. Burgos,
94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evaluating the suffi-
ciency of the evidence, we do not review the credibility of the wit-
nesses and assume that the jury resolved all contradictions in the
testimony in favor of the government. See United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998), cert. denied , 525 U.S. 1141
(1999). Although the evidence of Lightfoot's guilt was largely cir-
cumstantial, it was very persuasive. Viewing that evidence in the light
most favorable to the Government, we are convinced that it is more
than sufficient to sustain the jury's findings.

Accordingly, we affirm Lightfoot's convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                  4